Exhibit 10.27

AMENDMENT

TO THE

SALLIE MAE 401(k) SAVINGS PLAN

This Amendment Number Two to the Sallie Mae 401(k) Savings Plan as most recently
restated effective as of January 1, 2010 is effective as of the dates set forth
below by SLM Corporation (the “Company”).

W I T N E S S E T H:

WHEREAS, the Company maintains the Sallie Mae 401(k) Savings Plan, originally
effective as of April 1, 1974 (the “Plan”);

WHEREAS, the Company reserves the right to amend the Plan, by action of its
Board of Directors or its designee, pursuant to Section 12.01 of the Plan;

WHEREAS, the Company has delegated the authority to amend the Plan to the
management of the Company; and

WHEREAS, the Company has determined that the Plan must be amended, effective as
of January 1, 2009, to make changes required by the Worker, Retiree, and
Employer Recovery Act of 2008.

NOW, THEREFORE BE IT RESOLVED, that the Plan is amended in the following
particulars, effective as of the dates stated below (additions bolded and double
underlined, deletions struck-through):

 

1. Effective January 1, 2009, Section 8.04 of the Plan shall be amended to add
the following paragraph after the current last paragraph of the section:

Notwithstanding the foregoing provisions of Section 8.04, a Participant or
Beneficiary who would have been required to receive required minimum
distributions for 2009 but for the enactment of section 401(a)(9)(H) of the Code
(“2009 RMDs”), and who would have satisfied that requirement by receiving
distributions that are (1) equal to the 2009 RMDs or (2) one or more payments in
a series of substantially equal distributions (that include the 2009 RMDs) made
at least annually and expected to last for the life (or life expectancy) of the
Participant, the joint lives (or joint life expectancy) of the Participant and
the Participant's designated Beneficiary, or for a period of at least 10 years
(“Extended 2009 RMDs”), will not receive those distributions for 2009, unless
the Participant or Beneficiary chooses to receive such distributions.
Participants and Beneficiaries described in the preceding sentence will be given
the opportunity to elect to receive the distributions



--------------------------------------------------------------------------------

described in the preceding sentence. In addition, solely for purposes of
applying the direct rollover provisions of the Plan, including but not limited
to Section 2.14, 2009 RMDs and Extended 2009 RMDs (both as defined above) will
be treated as Eligible Rollover Distributions.

FURTHER RESOLVED, that the proper officers of the Company are authorized and
directed to take all such actions, execute all such documents, and undertake any
other actions that are necessary or desirable, in their discretion, to
effectuate the foregoing resolutions, including the making of amendments
(including amendments required by the Internal Revenue Service) to the above
described Plan, in connection with the implementation of the above described
actions, and filing the Plan with the Internal Revenue Service for a
determination letter with respect to the qualification of the Plan under
Section 401(a) for the Internal Revenue Code.

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed on
December 21, 2011.

 

SLM CORPORATION By:  

/s/ Jon Kroehler

  Jon Kroehler, SVP

 

2